Determination of respondent New York City Department of Housing Preservation and Development, dated September 1, 2006, terminating petitioner’s housing subsidy on the ground that he misrepresented his resident adult son’s employment status and the overall household income in a 2006 recertification application, unanimously confirmed, the petition denied, and this proceeding (transferred to this Court by order of Supreme Court, New York County [Marcy S. Friedman, J.], entered August 23, 2007), dismissed, without costs.
Termination of petitioner’s subsidy for violation of the regula*317tions governing the voucher assistance program for low-income housing, under section 8 of the United States Housing Act of 1937 as amended (42 USC § 1437f), was supported by substantial evidence. The penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Gerena v Donovan, 51 AD3d 502 [2008]). Concur—Lippman, EJ., Gonzalez, Nardelli, Acosta and DeGrasse, JJ.